ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Yardney Technical Products, Inc.            )      ASBCA No. 59499
                                            )
Under Contract No. N66604-07-C-0286         )

APPEARANCES FOR THE APPELLANT:                     Mr. Vincent A. Yevoli, Jr.
                                                    President/Chief Operating Officer
                                                   Mr. R.M. Scibelli
                                                    President/Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Richard C. Dale, II, Esq.
                                                    Trial Attorney
                                                    Naval Undersea Warfare Center
                                                    Newport, RI

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 January 2015



                                                Administra ive Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59499, Appeal ofYardney Technical
Products, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals